Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “RESPONSE DELAY TIME DETERMINATION TO MAINTAIN LONG P0LLING COLLECTION” Closest Prior Art: Nakai (US-2015/0271359): Abstract, Fig 1, par 0015, 0036, 0042, 0062-0063, 0078-0081; Kim (US-8,102,431): col 3, lines 20-25].
Nakai in view of Kim and further in view of the prior art searched and/or cited does not teach nor suggest the combination of limitations including “An image forming apparatus comprising: a communication device to communicate with an external device; a processor; and a memory storing instructions executable by the processor, wherein the processor executes the instructions to: request the external device for a response about whether a job to be performed by the image forming apparatus is present based on a response delay time for long polling the external device by the image forming apparatus; detect an error between the image forming apparatus and the external device, the error corresponding to a value of the response received for the request; adjust the response delay time based on the error” as recited in independent claim1 [similar method claim 11 and non-transitory claim 15].
Dependent claims 2-10 and 12-14  are dependent on allowable independent claims 1 and 11, respectively.
Therefore, claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677